Citation Nr: 0115555	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  98-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected lumbar 
spine disorder.

2.  Entitlement to service connection for a left leg 
disorder, to include as secondary to service-connected lumbar 
spine disorder.

3.  Entitlement to service connection for loss of use of the 
legs, to include as secondary to service-connected lumbar 
spine disorder.

4.  Entitlement to service connection for a right arm 
disorder, to include as secondary to service-connected lumbar 
spine disorder.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a service-connected psychiatric disorder.

6.  Entitlement to an effective date prior to May 1, 1998 for 
the grant of service connection for a psychiatric disorder.
7.  Entitlement to an effective date prior to May 1, 1998 for 
the grant of a total disability rating based upon individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from April 1982 to November 
1982, as well as 60 days of service in 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. 

The veteran's claims for service connection are addressed in 
the remand appended to this decision.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is manifested by 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; it is not productive reduced 
reliability and productivity in occupational and social 
situations.
2.  An unappealed September 1995 rating decision denied 
service connection for a psychiatric disorder on a direct 
basis.

3.  The veteran's original claim of secondary service 
connection for a psychiatric disorder was initially reported 
by the RO as May 1, 1998; a review of the record shows that 
it was received by the RO on August 21, 1998.

4.  The veteran did not complete a timely appeal of a March 
1997 rating decision that denied entitlement to a total 
rating based upon individual unemployability due to service 
connected disabilities.

5.  The veteran's reopened claim for a total rating based 
upon individual unemployability due to service connected 
disabilities was received by the RO on May 1, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for a 
psychiatric disorder have been met.  Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.31, 4.130, Diagnostic Code 9433 (2000).

2.  An effective date for the grant of service connection for 
a psychiatric disorder, prior to May 1, 1998, is not 
warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.400 (b)(2), (q)(1)(ii) (2000).

3.  An effective date for the grant of a total rating based 
upon individual unemployability due to service connected 
disabilities, prior to May 1, 1998, is not warranted.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(ii) 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of Psychiatric Disability

The service medical records show that the veteran fell down 
some stairs in August 1992 while on active duty.  A September 
1995 rating decision granted service connection for a low 
back disorder, assigning a 60 percent evaluation under 
Diagnostic Code 5293, which evaluates intervertebral disc 
disease.  An October 1999 rating decision granted service 
connection for a psychiatric disorder secondary to the 
veteran's service-connected low back disorder.  38 C.F.R. 
§ 3.310(a) (2000).  An initial 10 percent evaluation was 
assigned.  The veteran appeals for the assignment of a higher 
rating.  The VA has a duty to assist the veteran in 
developing facts which are pertinent to his claim.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (hereafter the "Act").

The Act which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999 to November 9, 2000).  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

The Board initially finds that the VA has complied with the 
requirements of the Act with respect to this claim.  The 
veteran has been provided a VA examination, and treatment 
records have been obtained.  No reference to further records 
is contained in the claims file.  Further development does 
not appear to be warranted.

The RO based its decision in large part on the results of a 
May 1999 VA psychiatric examination report.  The veteran 
informed the examiner that he was seeing a private 
psychiatrist, F. L., M.D., with his wife and family.  He also 
told the VA examiner that he had not worked since the 1992 
fall, and that he was using Klonopin, Zyprexa and Neurontin 
to control his psychiatric manifestations; these medications 
were prescribed by Dr. L.  The veteran also stated that he 
had explosive episodes, and that he sometimes did not 
remember what he had done.  In addition, the veteran reported 
a full feeling in his head, and that he was hypersensitive to 
noise.

The examiner characterized the veteran as well developed and 
well nourished, and casually dressed and adequately groomed.  
He was also described as alert and in contact with reality, 
and answers to questions were relevant, coherent and logical.  
There were no active delusions or hallucinations.  However, 
there were feelings of worthlessness, suicidal ruminations 
and a depressed mood.  A mood disorder was diagnosed, and the 
Global Assessment of Functioning (GAF) score was recorded as  
55.

The RO obtained Dr. L.'s treatment notes.  The veteran's 
psychiatric manifestations at the time of treatment 
substantially mirrored those noted at the VA examination.  An 
October 1998 entry noted that the veteran had a GAF score of 
60, and he was diagnosed with a major mood disorder.  A 
December 1998 entry noted that the veteran was alert and 
oriented to all three spheres, but was depressed and 
irritable.  While there was no homicidal ideation, there was 
suicidal ideation, but no plan.  A January 1999 entry noted 
that the veteran had normal speech, and no perceptual 
disturbances.  Pharmacological therapy was a component of the 
veteran's treatment.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the latter 
event, the Court, citing the VA's position, held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found. 

A 10 percent evaluation is warranted when occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication is present.  A 30 percent 
schedular evaluation for mental disorders, including mood 
disorders, envisions occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation envisions a lowered occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for even more severe psychiatric manifestations.  
The schedular criteria incorporate the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 4.130, Diagnostic Code 9433.

The psychiatric symptomatology reported both to Dr. L. and to 
the VA examiner is substantially similar, and a reading of 
the medical evidence of record does not reflect that the 
veteran's manifestations have changed in any significant way 
during the course of his claim.  As such, the Board finds 
that the evidence does not suggest that a staged rating is 
warranted here.

It is the Board's judgment that the veteran's service 
connected psychiatric disorder is manifested by symptoms that 
more nearly approximate the rating criteria for a 30 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9433.  
While the veteran has not reported suspiciousness or panic 
attacks, he has displayed (or at least reported) a depressed 
mood and anxiety, two of the criteria for a 30 percent 
evaluation.  He also has reported that he sometimes forgets 
what he has done, and memory loss is also included in the 
criteria for a 30 percent evaluation.  

However, the veteran was described as well groomed at the 
time of his VA examination, and he was relevant, coherent and 
logical, which weighs against an evaluation in excess of 30 
percent.  While there was at least one reference to suicidal 
ideation in Dr. L.'s records, this was not a constant theme, 
and it does not seem to reflect an ongoing problem.  
Moreover, none of the other criteria for a 50 percent 
evaluation are apparent.  Finally, the veteran's GAF scores 
were reported as 55 and 60 by the May 1999 VA examiner and 
Dr. L., respectively.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  Scores between 51 and 60, such as the veteran's, 
reflect moderate symptoms or moderate difficulty in social, 
occupational or school functioning, which is consistent with 
a 30 percent evaluation.  

For the above reasons and bases, the Board finds that the 
veteran's psychiatric disorder is manifested by occupational 
and social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, but it is not productive reduced 
reliability and productivity in occupational and social 
situations.  Accordingly, an increased initial schedular 
rating of 30 percent, but not more than 30 percent, is 
warranted for the veteran's service-connected psychiatric 
disorder.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his service 
connected mood disorder has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  There is no evidence that the veteran has 
received any hospitalizations for his psychiatric disorder 
during this claim, and a 1993 Social Security Administration 
decision that found the veteran disabled did so for reasons 
not related to his psychiatric disorder.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Effective Date Claims

The Court has held that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  Further, an effective date 
for a claim that has been granted after a final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).

A.  Entitlement to an effective date prior to May 1, 1998 for 
the grant of service connection for a psychiatric disorder

A September 1995 rating decision denied service connection 
for a psychiatric disorder, finding that service medical 
records did not contain any reference to a psychiatric 
problem.  The veteran was informed of that decision and 
appellate rights in October 1995 correspondence, but did not 
appeal.  That decision is now final.  38 U.S.C.A. §§ 1110, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.103, 20.1103 
(2000).
On May 1, 1998, the RO received a VA Form 9, Appeal to the 
Board of Veterans Appeals (substantive appeal), with respect 
to an appeal of a denial of individual unemployability.  The 
RO apparently initially construed this as an application to 
reopen the previously denied claim for service connection for 
a psychiatric disorder, although there is no mention of such 
a claim in this document.  The earliest date of receipt of 
correspondence that can be construed as a claim for secondary 
service connection for a psychiatric disorder is August 21, 
1998, the date of receipt of a statement submitted by the 
veteran.  (The RO subsequently indicated in a statement of 
the case issued in May 2000 that the veteran's claim for 
secondary service connection for a psychiatric disorder was 
received on August 21, 1998 and not May 1, 1998 as previously 
held; however, as there is no rating decision of record that 
corrects the earlier error, the Board is adjudicating this 
appeal as a claim for an effective date prior to May 1, 
1998.)  The RO afforded the veteran a VA psychiatric 
examination in May 1999, which resulted in an opinion that 
there was a causal relationship between the veteran's 
service-connected low back disorder and a mood disorder.  
Service connection for a psychiatric disorder was granted on 
a secondary basis in an October 1999 rating decision, 
effective from May 1, 1998.  As noted above, that rating 
decision found that May 1, 1998 was the date of receipt of 
the veteran's original claim of secondary service connection 
for a psychiatric disorder.

In addition to the above laws and regulations that govern 
effective dates for a grant of service connection following a 
final decision, the effective date for the grant of service 
connection is the day following separation from active 
service or date entitlement arose if a claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The Board finds that the veteran's claim of secondary service 
connection for a psychiatric disorder was an original claim, 
as the September 1995 unappealed RO decision denied service 
connection for a psychiatric disorder on a direct incurrence 
basis only.  It is pertinent to note that the applicable law 
and regulation for such claims (38 C.F.R. § 3.310 (2000); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995)) differs from the 
law and regulations relating to claims of service connection 
on a direct incurrence basis (38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303).  As the date of receipt of that claim was 
more than one year after service, the earliest effective date 
that could be assigned for the grant of service connection is 
the date of receipt of the claim or May 1, 1998.  38 C.F.R. 
§ 3.400(b)(2).  Even if the secondary service connection for 
a psychiatric disorder is construed as a reopened claim for 
service connection following a finally disallowed claim under 
the 38 C.F.R. § 3.400(q)(ii), the effective date for the 
grant is either date entitlement arose or the date of claim, 
whichever is latter.  In this case, the latter is the date of 
receipt of the claim, May 1, 1998.  Thus, the Board finds 
that an effective date prior to May 1, 1998, for the grant of 
secondary service connection for a psychiatric disorder, is 
not warranted.

There is no interpretation of the facts of this case that 
will support a legal basis for favorable action with regard 
to his claim.  Since the law is dispositive, the claim for an 
earlier effective date for the grant of service connection 
for a psychiatric disorder must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

B.  Entitlement to an effective date prior to May 1, 1998 for 
the grant of a total disability rating based upon individual 
unemployability due to service connected disabilities

A March 1997 rating decision denied entitlement to a total 
compensation rating based on individual unemployability, 
finding that the veteran's had three years of college 
education, and that he had not attempted to obtain employment 
since 1993.  The veteran initiated an appeal, and the RO sent 
he veteran a statement of the case in November 1997.  
However, the veteran's substantive appeal was not received 
until May 1, 1998.  In August 1998 correspondence, the RO 
informed the veteran that his substantive appeal was not 
timely as to the March 1997 rating decision and the veteran 
did not file a notice of disagreement as to the timeliness 
question.  The March 1997 rating decision became final in the 
absence of a timely substantive appeal.  38 U.S.C.A. §§ 1110, 
7105; 38 C.F.R. §§ 3.103, 20.1103.  The March 1999 rating 
decision on appeal correctly construed the veteran's May 1, 
1998 statement as a reopened claim for a total compensation 
rating based on individual unemployability.  

In his April 1999 notice of disagreement, the veteran stated 
that the Social Security Administration found him totally 
disabled prior to May 1, 1998.  Indeed, records from the 
Social Security Administration reflect that the veteran's 
service connected left lumbosacral radiculopathy and 
headaches caused the veteran to be disabled for their 
purposes as of February 1993.

The RO denied individual unemployability in the March 1997 
rating decision.  That decision is final, as the veteran did 
not complete a timely substantive appeal.  Applying the 
applicable regulation, the Board finds that the earliest 
possible date that the veteran's claim for individual 
unemployability could be granted is May 1, 1998, the date the 
RO received the veteran's reopened claim for individual 
unemployability.  38 C.F.R. § 3.400(q)(ii).  The law, not the 
evidence, is dispositive of the outcome of this claim.  As a 
matter of law, there is no entitlement to an earlier 
effective date for a total compensation rating based on 
individual unemployability, and the claim must be denied.  
Sabonis, supra.   


ORDER

Subject to the laws governing monetary payments, an initial 
30 percent evaluation for a psychiatric disorder is granted.

An effective date for the grant of service connection for a 
psychiatric disorder, prior to May 1, 1998, is denied.

An effective date for the grant of a total disability rating 
based upon individual unemployability due to service 
connected disabilities, prior to May 1, 1998, is denied.


REMAND

In reviewing the record, the Board finds that the RO issued a 
statement of the case (SOC) addressing the service connection 
claims in appellate status in December 1998.  Subsequent to 
this, the veteran was provided a VA examination, in May 1999, 
that contains evidence pertinent to the veteran's claims for 
service connection.  In addition, other VA and private 
treatment records have been obtained since the December 1998 
SOC was issued, which are pertinent to the claims.  The RO 
has not had the opportunity to review this additional 
evidence or issue a supplemental statement of the case on the 
veteran's claims for service connection. In essence, neither 
the veteran nor his representative has indicated that the 
veteran's right to have this evidence initially considered by 
the RO has been waived. Therefore, this case must be remanded 
in accordance with 38 C.F.R. §§ 19.31 and 20.1304(c) (2000).

The Board also notes that, subsequent to the RO's grant of a 
100 percent compensation rating based on individual 
unemployability, the veteran presented no further argument on 
several of the remaining claims in appellate status.  He has 
submitted numerous statements, some in Spanish.  It is not 
clear, but he may have withdrawn, or he may wish to withdraw, 
some of the service connection claims.  As this case must be 
remanded as noted above, the RO should contact the veteran to 
clarify whether he wishes to continue the appeal of the 
service connection claims that remain in appellate status. 

As noted in the above decision, Veterans Claims Assistance 
Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VCAA establishes very specific requirements for giving notice 
to claimants of required information and evidence (see Act, 
Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  In this case, the RO has not 
had the opportunity to conduct any of the newly created 
notice requirements of VCAA.

In view of the foregoing, the veteran's claims for service 
connection are REMANDED for the following action:

1.  The RO should contact the veteran to 
clarify whether he wishes to continue the 
appeal of the service connection claims 
that remain in appellate status.

2.  For the claims that remain on appeal, 
the RO is asked to review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

3.  The RO is requested to review that 
additional evidence received since the 
December 1998 statement of the case, and 
readjudicate the claims for service 
connection that remain in appellate 
status.  If service connection continues 
to be denied on any issue on appeal, the 
RO is requested to issue the veteran and 
his representative a supplemental 
statement of the case containing the 
relevant evidence and afford the 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this remand is to provide due process and to 
comply with the Veterans Claims Assistance Act of 2000.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



